Dismissed and Memorandum Opinion filed April 15, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00773-CV
____________
 
ANDERSEN WINDOWS, INC., Appellant
 
V.
 
STAGING SOLUTIONS, INC., Appellee
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-74120
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed June 8, 2009.  On April 5, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Anderson, Frost, and Seymore.